PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gess, Daniel, Neale
Application No. 16/274,092
Filed: 12 Feb 2019
For Multi Positional Attachable Handle with Integrated Backlight Illumination <<Bias>> system
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on October 25, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on August 31, 2021 and was dismissed via the mailing of a decision on October 18, 2021 which acknowledged the receipt of 

Requirements (1) and (2) of 37 C.F.R. § 1.78(c) have been satisfied.  With this petition received on October 25, 2021, item (3) of 37 C.F.R. § 1.78(c) remains unsatisfied.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), while the required statement of unintentional delay in the petition has been provided with the petition received on October 25, 2021, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on October 18, 2021 indicated on the third page:

With this petition, Petitioner states the applicant filed this application pro se and mistakenly identified this application as the provisional application for which the benefit is now sought on the ADS that was included on initial deposit.  Moreover, the Examiner pointed out the fact that this application is not entitled to the benefit of the prior filed provisional application in an Office action mailed on April 8, 2021.  Yet it is noted that although the paragraph bridging numbered pages two and three of the Office action explicitly instructs “it would require a petition to restore priority,” more than four months were permitted to pass before this petition pursuant to 37 C.F.R. § 1.78(c) was filed.  Petitioner adds “applicant recently hired a registered patent practitioner,” however the word “recently” is vague and it 

Moreover, this application was filed on February 12, 2019 and a filing receipt was mailed on March 12, 2019 which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    52
    711
    media_image2.png
    Greyscale


As such, it is not clear why the party having the right or authority to present the domestic benefit claim in the application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of this petition more than two years and five months after the mailing of the March 12, 2019 filing receipt.  This must be addressed on renewed petition.

	Emphases included.

The petition received on October 25, 2021 does not reveal the date when the pro se applicant secured professional representation.

Moreover, the petition contains an explanation that Petitioner – the sole inventor – “takes care of a handicapped family member…”  However, the nexus between Petitioner’s explanation and the failure to have filed a petition pursuant to 37 C.F.R. § 1.78(c) sooner has not been provided, and is not clear.

Any reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  Nor is another corrected/updated ADS.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply